Citation Nr: 1017341	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder as secondary to the Veteran's service-connected 
bilateral knee disorders.  

2.  Entitlement to an evaluation greater than 10 percent for 
right knee degenerative joint disease.

3.  Entitlement to an evaluation greater than 10 percent for 
left knee degenerative joint disease.

4.  Entitlement to an evaluation greater than 10 percent for 
postoperative residuals, ruptured ligament, of the right 
knee.

5.  Entitlement to an evaluation greater than 10 percent for 
postoperative residuals, lateral meniscus, of the left knee.

6.  Entitlement to a compensable disability rating for 
hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to 
September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of this proceeding has been associated with the 
claims file.

The increased ratings claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
current bilateral hip disorder with his service-connected 
knee disorders.  


CONCLUSION OF LAW

Service connection for a bilateral hip disorder as secondary 
to service-connected bilateral knee disorders is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran seeks service connection for a 
bilateral hip disorder.  Specifically, the Veteran claims 
that his service-connected bilateral knee disorders caused 
his bilateral hip disorders.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Factual Background

Service treatment records are silent for complaint or 
treatment of hip disabilities.  The first medical record 
specific to the hips after service is a September 2001 VA 
treatment record which shows a normal left hip.  The first 
formal diagnosis of a hip disorder was rendered in May 2007 
during a VA examination.  In conjunction with performing the 
physical examination, the examiner reviewed the Veteran's 
claims file.  During the examination, the Veteran complained 
of hip pain.  He stated that the pain started about 18 months 
prior to the examination.  The examiner provided a full 
physical examination of the hips and diagnosed the Veteran as 
having bilateral hip strain.  In the opinion, the examiner 
stated the bilateral hip condition is less likely as not 
related to the service connected bilateral knee disabilities 
because there is no clinical medical evidence to support any 
significant effects of the bilateral knee disabilities, such 
as leg length discrepancies, ankylosis, or severe gait 
disturbance, that would cause the bilateral hip conditions.  
He further stated that because of the knee disabilities, it 
is more likely that the other joints, such as the hips, would 
become stronger or that the decreased level of activity to 
the injured joints would protect or preserve the hip joints.

	The Board finds that the May 2007 examination was adequate 
for evaluation purposes.  Specifically, the examiner reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  While 
the May 2007 VA examiner failed to give an opinion with 
regard to whether the Veteran's bilateral hip disorder is 
related his military service on a direct basis, the Board 
finds that the Veteran is only claiming service connection on 
a secondary basis.  Therefore, the Board finds the May 2007 
VA examiner's opinion to be of great probative value.

Analysis

After review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a bilateral hip disorder  secondary to the 
service-connected bilateral knee disorders.  As above, the 
Veteran is only claiming service connection on a secondary 
basis.  The May 2007 VA examiner stated that it is less 
likely as not that the service-connected knee disorders 
caused the bilateral hip disorders.  Other treatment records 
are virtually silent for complaint of a bilateral hip 
disorder and none indicate any nexus between the hip and knee 
disorders.  

It is acknowledged that the Veteran is competent to give 
evidence about his observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is further acknowledged 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the 
Veteran is competent to describe his bilateral hip pain.  
However, the Veteran is not competent to provide a nexus 
opinion between his bilateral hip disorder and his service-
connected bilateral knee disorders.  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.

For the reasons stated above, the Veteran's claim for service 
connection for a bilateral hip disorder as secondary to his 
service-connected bilateral knee disorders, must be denied.  
The evidence is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).



Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The Veteran was 
afforded a VA medical examination in May 2007.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a bilateral hip disorder as secondary 
to service-connected bilateral knee disorders is denied.


REMAND

The Veteran seeks increased ratings for his service-connected 
bilateral knee degenerative joint disease, his service-
connected residuals of a ruptured ligament of the right knee, 
his service-connected residuals of lateral meniscus 
disability of the left knee, and his service-connected 
hemorrhoids.  During his testimony before the undersigned in 
February 2010, the Veteran testified that his service-
connected knee disorders and hemorrhoids have worsened since 
his last VA examination.  Specifically, he testified that his 
knee disorders now significantly interfere with his 
employment.  He stated during the hearing that he misses 
approximately eight days of work per month due to his knee 
disorders.  Regarding the service-connected hemorrhoids, the 
Veteran testified that he recently underwent a surgical 
procedure to treat his hemorrhoids.

Based upon the Veteran's testimony, the Board finds that new 
VA examinations should be scheduled to determine the current 
severity of the Veteran's service- connected bilateral knee 
disorders and hemorrhoids.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his degenerative joint disease of the 
knees, residuals of a ruptured ligament of 
the right knee, and residuals of lateral 
meniscus disability of the left knee.  The 
examiner should be provided with the 
claims file and a copy of this remand for 
review and he or she should indicate 
review of these items in the examination 
report.

The examiner should conduct all necessary 
testing and fully describe the extent and 
severity of the symptoms associated with 
the service connected knee disabilities.  
Range of motion for each knee should be 
determined, and the examiner should 
include an evaluation of the DeLuca 
factors.

The examiner should indicate whether there 
are objective clinical indications of 
instability or laxity of either knee and, 
if so, whether the instability and/or 
laxity is slight, moderate, or severe.

The examiner should also indicate the 
impact that the knee disabilities have on 
the Veteran's employment and activities of 
daily living.

A complete and detailed rationale is 
requested for any opinions provided.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his hemorrhoids.  The examiner 
should be provided with the claims file 
and a copy of this remand for review and 
he or she should indicate review of these 
items in the examination report.

The examiner is asked to indicate whether 
the Veteran's hemorrhoids are internal or 
external, whether they are mild or 
moderate hemorrhoids; or large or 
thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing 
frequent recurrences; or evidenced by 
persistent bleeding with secondary anemia 
or fissures.

The examiner should also indicate the 
impact, if any, of the hemorrhoids on the 
Veteran's employment and activities of 
daily living.

Any medically indicated special tests 
should be accomplished.

A complete and detailed rationale is 
requested for any opinions provided.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


